35 N.Y.2d 992 (1975)
In the Matter of the Claim of Joseph L. Mullins, Appellant,
v.
State Board of Parole, Respondent.
Court of Appeals of the State of New York.
Argued January 17, 1975.
Decided January 22, 1975.
David F. Kunz for appellant.
Louis J. Lefkowitz, Attorney-General (Frederick R. Walsh and Jean M. Coon of counsel), for respondent.
Appeal dismissed, without costs, upon the ground of mootness, petitioner having received a parole revocation hearing. Under the circumstances, the court reaches none of the other issues raised.